Dorset, J.
at this term, delivered the opinion of the Court Before adverting to the question of law which arises in this case, it is necessary to determine, whether the act complained of be the result of negligence or unskilfulness in the servant of the appellant, in performing the task imposed on him by his employer, or be the wilful outrage of the servant, as a wrongdoer? That it was the latter, is, wre think, clearly established by the facts stated in the bill of exceptions. Brown, the .har>*319bour-master, acting in obedience to a lawful order of the board of health of the city of Baltimore, employs Bragger, as his servant or agent, to move the brig into the stream. In this lie acted in the usual course of his duty; the services of the harbour- master in person, being in such eases out of the question. Bragger removes the vessel into the stream, (where she appears to have been safely moored;) from that moment, functus officio, he ceased to be the agent of Brown. For no acts of his, or their consequences, after that period, can Brownt upon any principle of law, be made liable. As well might an action be instituted against him, for the forcible or unauthorised seizure, by Bragger, of the boat of any third person, before the removal of the brig, but for the purpose of accomplishing that object, as it may be on the present occasion; or, with as much propriety, might Brown be charged for the injury done to the appellee, if Bragger and his associates, after mooring the brig in the stream, had turned round and set her on fire, or plundered her of her tackle, apparel and furniture. But suppose the brig had not been moored in the stream, and Bragger and his crew had not only run off with the boat, but the brig also; would it be pretended that Brown could he made responsible for such an outrage? If he could, from a mere ministerial officer of a corporation, you must convert him into a common carrier, amenable for all accidents, save “the acts of God and the king’s enemies.”
The nature of the liability, to which a master is subjected for the acts of his servant, is so fully and satisfactorily settled in the case of M‘Manus v Crickett, 1 East, 106, that courts of justice should rarely be troubled with cases of this kind. The rule is simply this — the master is answerable for all injuries-, arising from the negligence or unskilfulness of his servant in executing duties assigned him; but when he abandons his duty,, and wilfully becomes a wrong-doer, the master is exempt from all responsibility for such wrongful acts..
JUDGMENT REVERSES'»